736 F.2d 484
Andrew J. HOLKER, Appellant,v.UNITED STATES of America, Appellee.
No. 84-5064.
United States Court of Appeals,Eighth Circuit.
Submitted May 25, 1984.Decided June 22, 1984.

Appeal from the United States District Court for the District of Minnesota;  Harry H. MacLaughlin, Judge.
Before BRIGHT, JOHN R. GIBSON and BOWMAN, Circuit Judges.
PER CURIAM.


1
Upon review of the record, this Court on its own motion determines this case is appropriate for summary disposition.  Accordingly, we affirm the district court's order and judgment dismissing the claim of Andrew J. Holker, plaintiff and appellant, for abatement of a $500 penalty assessed under 26 U.S.C. Sec. 6702 and for other relief.  Affirmed.  See 8th Cir. Rule 14.